Citation Nr: 0020375	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Entitlement to service connection for a leg condition, 
for the purpose of accrued benefits.

3.  Entitlement to an evaluation greater than 10 percent for 
anxiety-state psychoneurosis, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1982.  The immediate 
cause of death as indicated on the State of Arkansas death 
certificate was myocardial arrest, due to (or as a consequence of) 
arteriosclerotic heart disease; cirrhosis of the liver is 
also listed as a condition contributing to death.

2.  Autopsy findings show that the veteran's cause of death 
was due to advanced micronodular liver cirrhosis with 
alcoholic hyaline and that the heart was involved with 
arteriosclerotic cardiovascular disease.

3.  At the time of his death in June 1982, the veteran had 
established service connection for anxiety-state 
psychoneurosis, evaluated as 10 percent disabling from April 
1946.

4.  There is no medical evidence that there is a causal 
connection between the veteran's service-connected condition 
and the cause of his death.    

5.  The veteran's service medical records do not reflect 
complaints of or treatment rendered for any heart or liver 
conditions; there is no medical evidence indicating that the 
etiology of either condition could be traced to the veteran's 
service in 1943-1945, or within a year of his separation from 
service.

6.  A claim for service connection for a leg condition was 
not pending at the time of the veteran's death.

7.  With regard to the claim of entitlement to an evaluation 
greater than 10 percent for anxiety-state psychoneurosis, for 
the purpose of accrued benefits, all relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

8.  The veteran neither complained of nor was afforded 
treatment for an anxiety-state psychoneurosis since that 
condition was service connected in March 1946.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (1999).

2.  A claim for service connection for a leg condition, for 
the purpose of accrued benefits, lacks legal entitlement in 
the absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for anxiety-state psychoneurosis, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for the cause of the 
veteran's death

The veteran died on June [redacted], 1982, culminating a six 
day VA hospital stay.  The June 1982 VA hospital report indicates 
the veteran was admitted to the alcohol detoxification area 
in poor condition following recurrent alcohol abuse.  The 
report enumerates the following diagnoses:  myocardial 
infarction, secondary to arteriosclerotic heart disease; 
cirrhosis of the liver, secondary to alcohol abuse; alcohol 
abuse; organic brain syndrome, secondary to alcohol abuse; 
chronic obstructive pulmonary disease; degenerative 
arthritis; tuberculosis, arrested for 10 years; malnutrition; 
and chronic bronchitis.  The report concludes that "it was 
felt that [the veteran] expired of myocardial irregularity, 
associated with his myocardial infarction, evident on the EKG 
taken on June 7th."  

A State of Arkansas death certificate indicates that the 
immediate cause of the veteran's death was myocardial arrest 
due to (or as a consequence of) arteriosclerotic heart 
disease; cirrhosis of the liver is also listed as a condition 
contributing to death.
An autopsy was performed on June 9, 1982.  The September 1982 
autopsy report states as follows:

Autopsy findings reveal cause of death to 
be due to advanced micronodular cirrhosis 
with alcoholic hyaline.  There was marked 
fatty metamorphosis disrupting the 
remaining liver cell architecture.  These 
changes were consistent with those seen 
in alcoholic liver disease.  Pancreatitis 
was of the acute and chronic type.  Small 
localized abscesses had formed within the 
parenchyma.  The heart was involved with 
arteriosclerotic cardiovascular disease.  
The coronary arteries were moderately 
narrowed by advanced atherosclerotic 
changes.  Left ventricle contained a 
remote infarct.  The heart was enlarged, 
weighed 450 grams.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  38 
C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

This can be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of his death, or that his death 
was the result of a disability for which service connection 
should have been established.  In the present case, the 
veteran, at the time of his death in June 1982, had 
established service connection for anxiety-state 
psychoneurosis.  In her November 1999 hearing before the RO, 
the appellant argued that the veteran's service-connected 
nervous condition contributed to his death.  However, this 
contention is not supported by competent medical evidence, 
which the Board concludes is needed to lend it plausible 
support because such an assertion involves questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  It must also be pointed out that the 
appellant has not shown that she has the medical training or 
expertise that would render her competent to proffer clinical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 
supra.  Because there is no competent medical evidence 
establishing a causal connection between the veteran's 
service-connected condition and the cause of his death, the 
Board must find that such condition did not in fact cause or 
contribute to the veteran's death.  

Thus, the question that must therefore be resolved by the 
Board is whether service connection should have been 
established for the entities that caused the veteran's death 
in June 1982.  The Court has said that the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim, namely, evidence of a current or present 
disability, is always met in claims for service connection 
for the cause of a veteran's death, the current disability 
being the condition that caused the veteran to die. However, 
the last two Caluza requirements must be supported by the 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  If the appellant fails to present competent medical 
evidence of a causal relationship between the veteran's death 
and in-service incurrences or events, her claim for direct 
service connection for the veteran's death fails as not well-
grounded.  Id.

The veteran's service medical records do not reflect 
complaints of or treatment for any heart or liver conditions.  
Instead, the medical evidence suggests that the veteran's 
liver condition was the result of years of alcoholism and 
that his heart condition was not diagnosed until his final 
hospital stay.  There is no medical evidence indicating that 
the etiology of either condition can be traced to the 
veteran's service in 1943-1945, or within a year of his 
separation from service.  For these reasons, the Board must 
deny the appellant's claim of entitlement to service 
connection for the cause of the veteran's death as not well-
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).
    
Entitlement to accrued benefits

Preliminary matters and factual background

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121 (West 1991); 38 
C.F.R. § 3.1000 (1999).  In Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), the Federal Circuit held that the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision in order for a surviving spouse to be 
entitled to accrued benefits.  In addition, applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In January 1982 (six months prior to his death), the veteran 
filed a VA Form 21-4138 (Statement in Support of Claim) and 
therein stated as follows:  "Request re-evaluation of my 
[service-connected] nerve and left leg condition.  Medical 
evidence can be obtained at the [North Little Rock] VA 
Medical Center."  In response, the RO obtained the veteran's 
medical records and sent him the following correspondence in 
March 1982:

Your hospital treatment reports for 1981 
and 1982 at the Veterans Administration 
Hospital, North Little Rock, Arkansas, 
did not reveal treatment for your 
service-connected disabilities.  You are 
presently service connected for a nervous 
condition.  In order for you to reopen 
your service-connected claim for a 
nervous condition, you must submit new 
and material evidence.

You are not presently service connected 
for the leg condition.  If you wish to be 
considered for a leg condition you must 
identify the specific condition you are 
claiming, and submit evidence that the 
leg condition has existed since the date 
of your discharge and still exists.  

Following the veteran's death in June 1982, the appellant 
filed a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation or Death Pension by Surviving Spouse 
or Child, Including Accrued Benefits and Death Compensation, 
where applicable).  A July 8, 1982 letter from VA to the 
appellant informed her that her "claim for death benefits is 
disallowed," a statement which was followed by details 
justifying the denial of a death pension.  A second letter 
from VA to appellant (dated July 14, 1982) authorized burial 
benefits and contained the following statement:  "The 
evidence does not show that the veteran's death was due to a 
service-connected condition."  No rating decision was issued 
with respect to the appellant's June 1982 claim.  The 
appellant filed a VA Form 21-4138 in March 1998, in which she 
claimed "death benefits and accrued benefits."  In a March 
1998 rating decision, the RO denied the appellant's claim for 
service connection for the cause of death of the veteran as 
well as her claim for accrued benefits, the latter on the 
grounds that she did not file a claim within one year of the 
death of the veteran and that there was no claim in existence 
at the time of the veteran's death.  

Entitlement to service connection for a leg condition, for 
the purpose of accrued benefits

The veteran's request in his January 1982 claim for an 
increased rating for a service-connected leg condition does 
not constitute a pending claim for purposes of accrued 
benefits because no such leg condition was in fact ever 
service-connected.  The RO informed the veteran in its March 
1982 letter that if he wanted to file a claim for service 
condition for a leg condition he must specify the condition 
and submit the appropriate evidence.  No such evidence was 
subsequently submitted and no subsequent claim for service 
connection for a leg condition was ever filed.  The Board 
therefore finds that a claim for service connection for a leg 
condition was not pending at the time of the veteran's death 
and, therefore, a claim for accrued benefits based on such 
claim lacks legal entitlement.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.1000 (1999).  
 
Entitlement to an evaluation greater than 10 percent for 
anxiety-state psychoneurosis, for the purpose of accrued 
benefits

With regard to the January 1982 increased rating claim for 
the veteran's service-connected anxiety-state psychoneurosis, 
the Board finds that the RO's March 1982 letter was not 
effectively dispositive of his increased rating claim and 
that it therefore remained pending at the time of his death.  
Further, given the appellant's timely June 1982 DIC claim and 
the RO's failure to issue a rating decision adjudicating any 
potential accrued benefits, the Board finds that the one-year 
time limit set forth in 38 C.F.R. § 3.1000(c) has been 
satisfied.  

A March 1946 rating decision found the veteran's anxiety-
state psychoneurosis service connected and assigned a 10 
percent disability rating (effective April 1946) which 
remained in effect up until his death.  

The appellant's increased rating claim for the purpose of 
accrued benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must deny the appellant's claim of entitlement to 
an evaluation greater than 10 percent for anxiety-state 
psychoneurosis, for the purpose of accrued benefits, because 
there is no relevant medical evidence associated with the 
veteran's January 1982 increased rating claim.  In fact, a 
review of the veteran's claims file shows he made no 
psychiatric complaints and no treatment was afforded him for 
any psychiatric disorders since his condition was service-
connected in 1946.  Thus there is no basis on which the Board 
can justify an evaluation greater than 10 percent for 
anxiety-state psychoneurosis at the time of the veteran's 
death. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9400 (1999).
ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.

A claim for entitlement to service connection for a leg 
condition, for the purpose of accrued benefits, is denied.

A claim for entitlement to an evaluation greater than 10 
percent for anxiety-state psychoneurosis, for the purpose of 
accrued benefits, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

